Citation Nr: 1418816	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-29 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased initial rating for service-connected thoracolumbar strain with dextroscoliosis (referred to hereinafter as "back disability"), currently rated at 10 percent prior to September 14, 2011, and at 20 percent from September 14, 2011.

2.  Entitlement to an increased initial rating for service-connected bilateral degenerative joint disease (DJD) with pes planus and plantar fasciitis (referred to hereinafter as "bilateral foot disability"), currently rated at 10 percent prior to September 14, 2011, and at 30 percent from September 14, 2011.

3.  Entitlement to an increased initial rating for service-connected left shoulder impingement syndrome (referred to hereinafter as left shoulder disability"), currently rated at 10 percent prior to September 14, 2011, and at 20 percent from September 14, 2011.

4.  Entitlement to an increased initial rating for service-connected eczema, currently rated as noncompensable.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to September 2008.  He received many decorations, to include a Bronze Star, for this service.  This matter comes before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction resides with this RO instead of the Veteran's home RO due to his participation in a special program designed to facilitate claim processing immediately upon discharge from service.  In a November 2008 RO rating decision, the RO granted service connection for a back disability, a bilateral foot disability, and eczema.  Initial ratings of 10 percent, 10 percent, and noncompensable were assigned respectively.  In a February 2009 rating decision, the RO granted service connection and assigned an initial 10 percent rating for a left shoulder disability.

All of these determinations were appealed by the Veteran.  Pursuant to his request, a hearing before a decision review officer (DRO) was conducted regarding this matter in February 2011.  The RO increased the initial rating for a back disability to 20 percent, the initial rating for a bilateral foot disability to 30 percent, and the initial rating for a left shoulder disability to 20 percent in a November 2011 rating decision.  Each increase was effective as of September 14, 2011.  The impacted issues remain part of this matter for consideration of an even higher initial rating.  AB v. Brown, 6 Vet. App. 35 (1993).  Of note is that the Veteran does not have a paper claims file.  Review of his electronic claims file shows that adjudication may proceed at this time.


FINDINGS OF FACT

1.  The Veteran's back disability has not manifested arthritis or incapacitating episodes.  It also did not manifest thoracolumbar spine forward flexion of greater than 30 degrees but less than 60 degrees, combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or spinal contour prior to September 14, 2011, and has not manifested 30 degrees or less of thoracolumbar spine forward flexion or favorable ankylosis of the entire thoracolumbar spine from September 14, 2011.

2.  Right lower extremity radiculopathy, based characterized as mild, associated with the Veteran's back disability has manifested since September 14, 2011.

3.  The Veteran's bilateral foot disability, which includes arthritis, did not manifest severe symptoms of acquired flatfoot but was moderately severe overall prior to September 14, 2011.  It has not manifested pronounced symptoms of acquired flatfoot since September 14, 2011.

4.  The Veteran's left shoulder disability, which does not include arthritis and unlikely includes bursitis, did not manifest limitation of motion at shoulder level or midway between the side and shoulder level prior to September 14, 2011.  It has not manifested limitation of motion to 25 degrees from the side from September 14, 2011.

5.  The Veteran's eczema does not affect at least five percent of his entire body or exposed areas and does not require even intermittent systemic therapy.  It manifests two superficial scars, one of which is on the neck and is somewhat wide, that do not cover a large area and do not cause any limitation of function but are unstable.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating greater than 10 percent prior to September 14, 2011, and greater than 20 percent from September 14, 2011, for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.31, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5237, 5243 (2013).

2.  The criteria for a separate initial rating of 10 percent, but no higher, for right lower extremity radiculopathy associated with a back disability have been met from September 14, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.71a, Diagnostic Code 5237, 4.124a, Diagnostic Codes 8520-8530, 8620-8620, 8720-8730 (2013).

3.  The criteria for an increased initial rating of 20 percent, but no higher, are met for a bilateral foot disability prior to September 14, 2011, but the criteria for an increased initial rating for this disability greater than 30 percent from September 14, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5276, 5284 (2013).

4.  The criteria for an increased initial rating greater than 10 percent prior to September 14, 2011, and greater than 20 percent from September 14, 2011, for a left shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.69, 4.71, 4.71a, Diagnostic Codes 5003, 5019, 5201 (2013).

5.  The criteria for an initial compensable rating for eczema have not been met prior to September 14, 2011, but the criteria for an increased initial rating of 10 percent, but no higher, for this disability have been met from September 14, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes 7806, 7813, 7820 (2013); 338 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, VA has a duty to notify regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to the initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). How ratings and effective dates are assigned also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice regarding notice, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Given his participation in the special program, he first was informed about his claim prior to his discharge.  He received a letter in May 2008 regarding the criteria for establishing service connection, the evidence required in this regard, his and VA's respective duties for obtaining evidence, and how ratings and effective dates are assigned with respect to a back disability, bilateral foot disability, and eczema.  With respect to a left shoulder disability, the Veteran received a letter with this information in December 2008.  These letters were prior to the initial adjudications under appeal, the November 2008 and February 2009 rating decisions.

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service treatment records and VA treatment records regarding the Veteran have been obtained by VA.  Private treatment records have not been obtained by VA since none have been identified.  Further, none have been submitted.  VA medical examinations were conducted in November 2008, January 2009, November 2009, August 2010, and September 2011.  To the extent the electronic claims file was not reviewed at an examination, the examiner otherwise was aware of the Veteran's medical history because he recounted it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  He also was interviewed and assessed at each examination.  They, in sum, are adequate because the determinations made herein are fully informed by them.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Neither the Veteran nor his representative has identified any development necessary for adjudication that has not been undertaken.  The record also does not indicate any necessary development that has not been undertaken.  As such, the Board finds that no further notice or assistance is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  Regarding the duty to notify at least, the purpose indeed was achieved notwithstanding any defects since the initially benefit sought (service connection) was substantiated in all respects.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Ratings

A.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examinations must be interpreted, and if necessary reconciled, into a consistent picture so that the rating is accurate.  38 C.F.R. § 4.2.  The assignment of a staged rating, where two or more ratings are assigned for different portions of the period on appeal, must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

If two ratings are applicable, the higher is assigned if the disability more nearly approximates the criteria required for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant, however.  38 C.F.R. § 4.3.  The claimant thus prevails if the evidence supports an increased rating or is in relative equipoise, but does not prevail when the preponderance of the evidence is against an increased rating.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The probative value of the evidence must be assessed.  38 C.F.R. § 4.6.  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  That includes any lay evidence in addition to the medical evidence.  Only the most relevant evidence need be discussed, even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  This includes evidence dated earlier that the claim if it sheds light on the disability during the timeframe on appeal.  38 C.F.R. § 4.1.

Finally, a musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  Id.; 38 C.F.R. § 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  Id.; 38 C.F.R. §§ 4.40, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  Degenerative arthritis is the subject of Diagnostic Code 5003 of this regulation.  Other types of arthritis are addressed in other Diagnostic Codes, but they all call for ratings to be made under Diagnostic Code 5003.  It requires establishment by X-ray evidence.  Ratings are to be made on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint(s) involved.  If this results in a noncompensable rating, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  Such limitation must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.

1.  Back Disability

The Veteran's back disability has been rated under Diagnostic Code 5237, which is for lumbosacral strain.  Ratings for it and many other back conditions are made pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  A rating is assigned thereunder with or without symptoms such as pain (whether or not it radiates), stiffness, or aching.  For the thoracolumbar spine, a 10 percent rating is merited when forward flexion is greater than 60 degrees but not greater than 85 degrees, the combined range of motion is greater than 120 degrees but not greater than 235 degrees, there is muscle spasm, guarding, or localized tenderness but it does not result in abnormal gait or spinal contour, or there is a vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating requires forward flexion greater than 30 degrees but not greater than 60 degrees, a combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion is limited to 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine results in a 50 percent rating.  The maximum 100 percent rating is reserved for unfavorable ankylosis of the entire spine.  Normal range of motion is from 0 to 90 degrees forward flexion and from 0 to 30 degrees extension, left and right lateral flexion, and left and right lateral rotation.  General Formula, Note (2); 38 C.F.R. § 4.71a, Plate V.  Normal combined range of motion is 240 degrees.  Id.

The General Formula additionally provides for the assignment of a separate rating or separate ratings under appropriate Diagnostic Code(s) for any objective neurologic abnormalities associated with a back condition.  General Formula, Note (1).  This potentially includes, but is not limited to, bowel impairment and/or bladder impairment.  As such, it also potentially includes radiculopathy and similar conditions of the lower extremities, erectile dysfunction, as well as anything else potentially related to the back.

All potentially applicable Diagnostic Codes must be considered.  The Diagnostic Code utilized indeed depends on the Veteran's particular history, diagnosis, and symptoms.  Butts v. Brown, 5 Vet. App. 532 (1993).  A change in Diagnostic Code generally is permissible as long as it is explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Diagnostic Code 5243, which concerns intervertebral disc syndrome (IVDS), thus must be taken into account.  It calls for rating under either the General Formula or the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever is higher.

Pursuant to the IVDS Formula, incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months is needed for a 10 percent rating.  A 20 percent rating is for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months results in a rating of 40 percent.  The maximum evaluation of 60 percent is awarded for incapacitating episodes having a total rating of at least 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  IVDS Formula, Note (1).

The Board finds that an increased initial rating for the Veteran's back disability is not warranted.  Diagnostic Code 5003 is not applicable.  The criteria for even the next highest rating of 20 percent under the General Formula and the IVDS Formula, assuming it is applicable, indeed are not met prior to September 14, 2011.  The criteria for even the next highest rating of 40 percent under the General Formula and the IVDS Formula additionally are not met from September 14, 2011.  However, a separate rating is warranted under the General Formula for an associated objective neurologic abnormality beginning September 14, 2011.  A 10 percent separate rating specifically is warranted.

Service treatment records document that X-rays taken in May 2008 showed mild thoracolumbar dextroscoliosis.  Thoracolumbar strain with thoracolumbar spine dextroscoliosis was diagnosed at the November 2008 VA medical examination based on these X-rays.  X-rays taken at the August 2010 VA medical examination showed lumbar spine levoscoliosis.  Thoracolumbar strain with dextroscoliosis was diagnosed.  At the September 2011 VA medical examination, it was noted that X-rays had not established the presence of arthritis.  Back strain and dextroscoliosis were diagnosed.  However, a September 2009 VA treatment record contains a diagnosis of DJD.  DJD is a form of arthritis.  Dorland's Illustrated Medical Dictionary 539 (31st ed. 2007).  Yet there is no indication this diagnosis was made based upon X-rays.  For this reason, and because all other indications are to the contrary, it is not persuasive.  Diagnostic Code 5003 thus is inapplicable.

Under the General Formula, there is no indication of muscle spasm or guarding severe enough to result in abnormal gait or spinal contour prior to September 14, 2011.  Abnormal spinal contour is evident from the aforementioned findings of dextroscoliosis and levoscoliosis.  However, the Veteran's gait was normal at the November 2008 VA medical examination.  No gait abnormality was mentioned at the August 2010 VA medical examination.  More importantly, muscle spasms and guarding were not mentioned at the former examination.  No spasms were found at the latter examination.  There also was no guarding.  It finally never was opined outside of a VA medical examination, such as in VA treatment records, that spasms were responsible for the Veteran's abnormal spinal contour.  A lack of notation where it would be expected, to include during examination and treatment as aforementioned, is noteworthy.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).

The Veteran reported spasms at the latter examination and the February 2011 DRO hearing.  As there is no indication that he has a medical background, he is a lay person.  His reports are competent because he would experience spasms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Credibility of competent lay reports is assessed by factors like interest, bias, inconsistency, plausibility, bad character, malingering, desire for monetary gain, and witness demeanor. Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran's reports are credible since none of these factors is significant.  While he is interested given the potential for an increased rating, it is facially plausible that he had some spasms.  His reports further are consistent.  They nevertheless are not enough for an increased rating since spasms have not been found to cause the Veteran's abnormal spinal contour.

Prior to September 14, 2011, there also is no indication of forward flexion greater than 30 degrees but not greater than 60 degrees or combined range of motion not greater than 120 degrees.  The Veteran's forward flexion was to a normal 90 degrees initially and upon repetition at the November 2008 and August 2010 VA medical examinations.  His combined range of motion was 250 degrees, 10 degrees more than normal, at the former examination and a normal 240 degrees at the latter examination.  He testified at the February 2011 DRO hearing that he could not bend and ties his shoes.  The Veteran is competent, like above, and credible to the extent he is reporting an effort to avoid pain.  Such is consistent with the examinations.  To the extent he is reporting an inability to forward flex, he is not credible because the examinations are inconsistent.  From September 14, 2011, there is no indication of 30 degrees or less of forward flexion.  The Veteran's forward flexion initially and upon repetition was to 35 degrees while his combined range of motion was 160 degrees at the VA medical examination performed on that date.

Pain, to the extent it was present during forward flexion and/or during movement in another direction initially or upon repetition either prior to or from September 14, 2011, is of no consequence.  Painful motion indeed does not by itself constitute limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  This same logic applies to motion impacted by weakness, excess fatigability, incoordination, or anything similar like stiffness.  The Veteran did not specifically report flare-ups at the November 2008 VA medical examination, though he noted pain lasting a few hours one to two days per week.  He reported weekly flare-ups lasting one to two days that render him unable to do any activity at the August 2010 VA medical examination and flare-ups twice a month lasting three to four days at the September 14, 2011 VA medical examination.  These reports are competent for the same reason as above.

Even presuming the Veteran's reports also are credible, there is no indication of any additional forward flexion or combined range of motion loss during flare-ups.  None of the examinations were noted to be during a flare-up.  No forward flexion or combined range of motion measurements during a flare-up were estimated at any of them or otherwise.  The possibility of additional limitation of motion was recognized at the November 2008 examination.  However, it was noted that such could not be determined without speculation.  Pure speculation is insufficient when considering the degree of disability present.  38 C.F.R. § 3.102.  Finally, a decrease in forward flexion by at least 30 degrees or in combined range of motion by at least 120 degrees prior to September 14, 2011, and a decrease in forward flexion by at least 5 degrees from September 14, 2011, would be required for an increased rating.  While the latter would be only a slight decrease and thus would be plausible if supported by more than pure speculation, the former would be a substantial decrease and therefore is much less plausible.

There finally is no indication of favorable ankylosis of the entire thoracolumbar spine from September 14, 2011.  Indeed, there is no indication of any ankylosis, whether favorable or unfavorable, of any part of the thoracolumbar spine much less the entire thoracolumbar spine.  Ankylosis is not referenced at the VA medical examination performed on the aforementioned date, which is telling.  Buczynski, 24 Vet. App. at 221.  It further can be inferred that there was none.  Ankylosis is immobility, consolidation, or fixation of a joint.  Dorland's at 94; Dinsay v. Brown, 9 Vet. App. 79 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Nix v. Brown, 4 Vet. App. 462 (1993); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  At the examination, the Veteran had some motion in all directions initially and with repetition.  It follows that there was no immobility, consolidation, or fixation at any specific point or points.

Regarding a separate rating under the General Formula, none is warranted for bowel or bladder impairment or for erectile dysfunction prior to September 14, 2011, or from September 14, 2011.  The Veteran consistently has denied bowel and bladder problems.  This includes at the November 2008 VA medical examination and in a February 2011 VA treatment record.  These denials are competent and credible for the same reasons as above.  No objective findings of bowel or bladder problems have been made.  It rather was noted that there were no such problems at the September 14, 2011, VA medical examination.  Though erectile dysfunction has not been denied by the Veteran, it also has not been reported by him.  No objective findings in this regard were made at either of the aforementioned examinations, at the August 2010 VA medical examination, or otherwise.

A separate rating for radiculopathy or a similar condition of either lower extremity additionally is not warranted prior to September 14, 2011.  The Veteran's deep tendon reflexes were normal, as was his sensation, in both lower extremities at the November 2008 VA medical examination.  Despite his complaint of pain radiating down both legs at the August 2010 VA medical examination, his deep tendon reflexes and sensation in both lower extremities was normal.  So was his strength in each lower extremity.  There was a subjective report which, even if credible as well as competent, was not objectively confirmed, in other words.  The February 2011 VA treatment record reflects the Veteran's denial of pain radiation, weakness, numbness, and paresthesia.

From September 14, 2011, a separate rating is not warranted for radiculopathy of the left lower extremity but a separate rating is warranted for the right lower extremity.  The Veteran's deep tendon reflexes, sensation, and strength were normal in both lower extremities at the VA medical examination on this date.  It nevertheless was indicated that he had severe intermittent radicular pain and paresthesias as well as dysesthesias in the right lower extremity but not in the left lower extremity.  Involvement of the L2-L4 nerve was implicated.  However, the specific nerve involved was not identified.  38 C.F.R. § 4.124a addresses neurological disabilities.  Diagnostic Codes 8520 to 8530, 8620 to 8630, and 8720 to 8730 of this regulation respectively concern paralysis, neuritis, and neuralgia of various lower extremity nerves.  These Diagnostic Codes provide for either a noncompensable or 10 percent rating for mild symptoms.  This describes the Veteran given the aforementioned normal findings.  As such, he is afforded the benefit of the doubt as to the nerve involved and assigned a separate 10 percent rating for right lower extremity radiculopathy.

It finally is unclear whether or not the IVDS Formula is applicable prior to September 14, 2011.  IVDS was not diagnosed during this timeframe.  The only similar condition diagnosed, DJD, further has been deemed unpersuasive.  Yet it was indicated at the September 14, 2011, VA medical examination that the Veteran has IVDS.  Acknowledgement is given to the fact that IVDS does not appear overnight.  Resolution of the conflict in the evidence prior to September 14, 2011, is not necessary.  Even if the IVDS Formula were applicable, there is no indication of incapacitating episodes of at least 2 weeks but less than four weeks prior to September 14, 2011.  There also is no indication of the same of at least four weeks but less than six weeks from September 14, 2011, in any 12-month period.  

Indeed, there indeed is no indication of any incapacitating episodes of any duration during any 12-month period.  None were mentioned at the November 2008 VA medical examination or at the September 2011 VA medical examination, which once again is telling.  Buczynski, 24 Vet. App. at 221.  The Veteran competently and credibly, just like above, denied incapacitating episodes at the August 2010 VA medical examination.  At the February 2011 DRO hearing, he competently and credibly recounted two to three instances in which a doctor recommended he stay in bed.  Acute symptoms including spasms and locking up were reported to be the reason he sought treatment.  However, the bed rest was reported to be because he was prescribed muscle relaxers.  This does not fit the definition of an incapacitating episode.  Use of the IVDS Formula, in sum, would result in a noncompensable rating.  38 C.F.R. § 4.31.  The ratings assigned pursuant to the General Formula thus stand as the higher ratings.

Consideration has been given to reasonable doubt and the assignment of a staged rating in making each of the above determinations.  However, the preponderance of the evidence is against an increased rating both prior to September 14, 2011, and from September 14, 2011.  It is for a separate rating, but only for right lower extremity radiculopathy and as discussed at 10 percent, from September 14, 2011.  There is thus no reasonable doubt to resolve in the Veteran's favor.  A staged rating is not warranted because each of the aforementioned determinations applies to the entire period it concerns.  In sum, the Veteran's claim as it pertains to a back disability is denied in part and granted in part.

2.  Bilateral Foot Disability

The Veteran's bilateral foot disability initially was rated under Diagnostic Code 5276-5010.  Since then, it has been rated under Diagnostic Code 5010-5276.  Hyphenated Diagnostic Codes signify that the rating for a disability is based upon the criteria for another disability.  38 C.F.R. § 4.27.  The Diagnostic Code for the disability is before the hyphen.  The Diagnostic Code for the other disability is after the hyphen.  Like above, all potentially applicable Diagnostic Codes in addition to the aforementioned must be considered in case another change thereto is warranted.  Butts, 5 Vet. App. at 532; Pernorio, 2 Vet. App. at 625.

Diagnostic Code 5010 concerns arthritis due to trauma.  It requires establishment by X-ray evidence.  Those ratings are to be the same as for degenerative arthritis under Diagnostic Code 5003 is reiterated.  Diagnostic Code 5276 is for acquired flatfoot.  A 10 percent rating is warranted for moderate bilateral symptoms such as the weightbearing line being over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is for severe bilateral symptoms like objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The maximum 50 percent rating is reserved for pronounced bilateral symptoms like marked pronation, extreme tenderness of the plantar surfaces, marked inward displacement and severe spasm of the tendo achillis on manipulation, and no improvement with orthopedic shoes or appliances.

Next, Diagnostic Code 5277 addresses bilateral weak foot.  It defines weak foot as a symptomatic condition secondary to many other conditions which is characterized by atrophy of the musculature, disturbed circulation, and weakness.  The underlying condition is to be rated, but the minimum rating assigned must be 10 percent.  Diagnostic Code 5278 pertains to acquired claw foot (pes cavus).  When the great toe is dorsiflexed, there is some limitation of dorsiflexion at the ankle, and definite tenderness under the metatarsal heads bilaterally, a 10 percent rating is assigned.  A 30 percent rating requires all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads bilaterally.  The maximum rating of 50 percent is for marked contraction of the plantar fascia with dropped forefoot, all toes being hammer toes, very painful callosities, and marked varus deformity bilaterally.

Diagnostic Code 5279 concerns unilateral or bilateral anterior metatarsalgia (Morton's disease).  The only rating is provides for is 10 percent.  Diagnostic Code 5280 is for unilateral hallux valgus.  If this condition is severe and equivalent to amputation of the great toe or is it required an operation with resection of the metatarsal head, a 10 percent rating is warranted..  Diagnostic Code 5281 addresses unilateral severe hallux rigidus.  Ratings are to be made on the basis of severe hallux valgus but are not to be combined with claw foot ratings.  Diagnostic Code 5282, the subject of which is hammer toe, establishes a 10 percent rating when all toes on one foot are effective but there is not claw foot.

Diagnostic Code 5283 pertains to malunion or nonunion of the tarsal or metatarsal bones, while Diagnostic Code 5284 pertains to other foot injuries.  Both call for a 10 percent rating for a moderate condition, a 20 percent rating for a moderately severe condition, and a 30 percent rating for a severe condition.  When there is actual loss of use of the foot, the maximum rating of 40 percent is assigned.  Moderate, moderately severe, and severe are not defined.  Moderate is generally defined as "tending toward the mean or average amount or dimension."  Merriam-Webster 's Collegiate Dictionary 798 (11th ed. 2003).  Severe is generally defined as "of a great degree: serious."  Id. at 1140.

Fortunately, the Board finds that an increased initial rating for the Veteran's bilateral foot disability is not warranted.  Diagnostic Code 5010 does not permit a higher rating.  The criteria for even the next highest rating of 30 percent under Diagnostic Code 5276 are not met prior to September 14, 2011.  The criteria for the only higher rating of 50 percent additionally are not met from September 14, 2011.  Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are inapplicable both prior to September 14, 20111, and from September 14, 2011.  Finally, the criteria for the next highest rating of 20 percent under Diagnostic Code 5284 are met prior to September 14, 2011.  This Diagnostic Code does not permit a higher rating from September 14, 2011.

Service treatment records reflect that May 2008 X-rays showed degenerative changes to the first metatarsophalangeal joint of each of the Veteran's feet.  May 2005 X-rays, which showed bilateral DJD, were reviewed at the November 2008 VA medical examination.  The diagnoses made were bilateral plantar fasciitis and DJD.  X-rays taken at the August 2010 VA medical examination were within normal limits for the Veteran's age.  Bilateral pes planus was diagnosed along with bilateral plantar fasciitis.  An October 2010 VA treatment record contains a diagnosis of bilateral reducible pes planovalgus deformity, while January and February 2011 VA treatment records contain a diagnosis of symptomatic os tibiale externum.  It was noted at the VA medical examination conducted on September 14, 2011, that X-rays had established the presence of arthritis.  Bilateral pes planus and bilateral plantar fasciitis were diagnosed.

There is, in sum, some conflict regarding the applicability of Diagnostic Code 5010.  The same accordingly is true of Diagnostic Code 5003, since it is implicated in using Diagnostic Code 5010.  It is reiterated that DJD is a form of arthritis.  Dorland's at 539.  There are several indications that the Veteran has DJD in both feet, in contrast to only one indication that he does not have bilateral foot DJD.  This one indication of no DJD was made after some of the contrary indications of DJD and before another such indication.  For these reasons, the finding of no DJD is not persuasive.  Diagnostic Code 5010, and thus Diagnostic Code 5003, accordingly are applicable.  Multiple involvements of the interphalangeal, metatarsal, and tarsal joints constitutes a group of minor joints, however.  38 C.F.R. § 4.45(f).  There is no indication of which joints, other than the first metatarso-phalangeal joint on each of the Veteran's feet, is impacted by DJD.  Regardless of which and how many joints are so impacted, the maximum rating possible for one group of minor joints is 10 percent.

Under Diagnostic Code 5276, two severe bilateral symptoms are found but two are not found prior to September 14, 2011.  There was at least some objective evidence of marked deformity such as pronation or abduction.  No pronation was found at the August 2010 VA medical examination.  Pronation was not referenced at the other VA medical examinations or in the VA treatment records.  However, a May 2008 service treatment record included a finding of bilateral excessive pronation.  There also was at least some indication of swelling on use.  The Veteran reported swelling in December 2008 and March 2009 VA treatment records as well as at the August 2010 examination.  These reports are competent for the same reason as above.  They also are credible because there is no significant reason for doubt.  No swelling was found at this examination.  Yet mild swelling was found in January and February 2011 VA treatment records.  Presumably, some portion of this swelling was on use.  The feet indeed are used constantly.

There was no indication of pain on manipulation and use accentuated.  The Veteran consistently reported and testified as to his pain.  These reports, like above, are competent and credible.  However, pain in general is not the same thing as pain on manipulation.  This is equivalent to tenderness.  A May 2008 service treatment record notes that there was tenderness in the navicular area of the Veteran's left foot.  Bilateral tenderness of the plantar surface and the metatarsophalangeal joints was found at the November 2008 VA medical examination.  No tenderness was found at the August 2010 VA medical examination.  An October 2010 VA treatment record revealed pain in the spring ligament bilaterally.  January and February 2011 VA treatment records also revealed pain there.  They additionally revealed pain in the posterior tibial tendons and navicular areas.  Yet none of the Veteran's tender areas ever were noted to become more tender with use.  This is telling.  Buczynski, 24 Vet. App. at 221.  So is the fact that calluses never were referenced.  There accordingly also was no indication of characteristic callosities.

Acknowledgement is given to the fact that not all specified symptoms must be present in order for an increased rating to be warranted given the number of individuals with atypical symptom presentations.  38 C.F.R. § 4.21.  However, the Veteran manifested just as many symptoms of severe flatfoot as he did not manifest of the severe flatfoot.  Coordination of his resultant functional impairment with severe and moderate flatfoot is required.  Id.  It is clear that his symptoms are more akin to moderate than to severe flatfoot from doing so.  Service treatment records document that the Veteran had to decrease his activity because of his feet.  Yet he reported normal activity with the exception of not being able to run at the November 2008 examination.  While he competently reported that he could not stand for more than a few minutes or walk for more than a few yards, this was not supported by the findings made.  It was determined based on them that he was prevented only from exercising, sports, and chores and limited only with respect to shopping, recreation, and travel.  The Veteran further did not repeat his report.  No particular limitations were referenced by him at the February 2011 DRO hearing.  He, in sum, is not credible in the aforementioned regard.

From September 14, 2011, one pronounced symptom has been manifested, it is unclear whether another has been manifested, and two symptoms have not been manifested.  It was determined at the VA medical examination conducted on that date that there was extreme tenderness of the plantar surface bilaterally.  There was no finding one way or another as to the Veteran receives no improvement with orthopedic shoes and appliances such as his inserts.  Finally, pronation characterized as marked as well as marked inward displacement and severe spasm of the tendo achillis on manipulation specifically were not found.  It once again is recognized that not all specified symptoms must be present.  Id.  Yet more of them are absent here than are present.  Even if no improvement with orthopedic shoes and appliances were assumed, the symptoms present and absent would be only equivalent.  There further is no indication of anything from the September 14, 2011, examination or thereafter to suggest that the Veteran's symptoms are more akin to pronounced flatfoot than to severe flatfoot.  Their impact on him indeed was not described.

Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, and 5283 all are inapplicable both prior to September 14, 2011, and from September 14, 2011.  There indeed is no indication of bilateral weak foot, acquired claw foot or pes cavus, unilateral or bilateral anterior metatarsalgia or Morton's disease, unilateral hallux valgus, unilateral severe hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  All of these disabilities were specifically not found at the September 14, 2011, VA medical examination.  Since the Veteran's feet were both examined and treated frequently if not extensively prior thereto, it is presumed that they would have been referenced if they existed.  Buczynski, 24 Vet. App. at 221.  Yet none of them were referenced in the earlier VA examinations, the VA treatment records, or even the service treatment records.  The Veteran testified at the February 2011 DRO hearing that a physician told him his feet were out of alignment.  However, this does not suggest that he has the aforementioned malunion or nonunion.  Malalignment rather appears to refer to his pronation and some of the problems set forth below.

Prior to September 14, 2011, the Veteran's bilateral foot disability is best characterized as moderately severe.  Coupled with the aforementioned bilateral pain and tenderness as well as some objective evidence of marked deformity in the form of excessive pronation, and some indication of swelling on use, the December 2008 and March 2009 VA treatment records show that there was a mid-size bony protuberance on the medial left foot.  The Veteran competently and credibly, like above, reported stiffness and a lack of endurance in his feet at the August 2010 VA medical examination.  He was found to have no arch at all in either foot at that time.  It is reiterated that a reducible pes planovalgus deformity and os tibiale externum were diagnosed in October 2010 and January and February 2011 VA treatment records.  These 2011 records further included findings of decreased poor arch and some calcaneus inversion during the double heel raise maneuver.  They also included the Veteran's competent and credible reports of popping and inturning at his ankle joints.

The Veteran competently and credibly testified at the February 2011 DRO hearing that he limped and could not wear normal shoes due to his braces and inserts.  This, once again, is in addition to the findings that he could not exercise, engage in sports, or do chores and was limited with respect to shopping, recreation, and travel.  His symptoms, in sum, were substantial.  Yet it is reiterated that they were not so substantial that he could barely stand or walk.  A moderately severe but not a severe disability corresponds to an increased rating of 20 percent under Diagnostic Code 5284.  In other words, a change to this Diagnostic Code prior to September 14, 2011, is warranted because doing so is favorable to the Veteran.  Only one 20 percent rating is warranted for both feet instead of this rating for each foot.  Unlike some Diagnostic Codes, Diagnostic Code 5284 does not distinguish between unilateral and bilateral.  A change in Diagnostic Code is not warranted from September 14, 2011.  The maximum rating allowable under Diagnostic Code 5284 is 30 percent.  Indeed, there is no indication of actual loss of use of the feet.  The Veteran already has been awarded this rating under Diagnostic Code 5010-5276.  Discussion of whether or not his disability is severe thus is unnecessary.

Consideration has been given, like above, to reasonable doubt and the assignment of a staged rating in making each of the above determinations.  However, the preponderance of the evidence is for an increased rating of 20 percent prior to September 14, 2011, against an even higher increased rating prior to September 14, 2011, and against an increased rating greater than 30 percent from September 14, 2011.  There is thus no reasonable doubt to resolve in the Veteran's favor.  A staged rating is not warranted because each of the aforementioned determinations applies to the entire period it concerns.  In sum, the Veteran's claim as it pertains to a bilateral foot disability is granted in part and denied in part.

3.  Left Shoulder Disability

With respect to upper extremities, the rating assigned depends on whether the extremity is the major extremity or the minor extremity.  The major extremity is the one predominantly used by the Veteran.  Only one extremity may be considered to be the major extremity.  38 C.F.R. § 4.69.  All indications are that the Veteran is right handed.  Thus, his right upper extremity is the major extremity and his left upper extremity is the minor extremity.  Assignment of a rating for his left shoulder disability therefore concerns his minor upper extremity.  The ratings set forth herein therefore concern the minor shoulder.  

The Veteran's left shoulder disability initially was rated under Diagnostic Code 5201-5019.  Since then, it has been rated under Diagnostic Code 5201.  It is reiterated that hyphenated Diagnostic Codes signify that the rating for a disability, represented by the Diagnostic Code before the hyphen, is based upon the criteria for another disability, represented by the Diagnostic Code after the hyphen.  38 C.F.R. § 4.27.  It further once again is reiterated that all potentially applicable Diagnostic Codes in addition to the aforementioned must be considered in case another change thereto is warranted.  Butts, 5 Vet. App. at 532; Pernorio, 2 Vet. App. at 625.

Diagnostic Code 5019 is for bursitis.  Ratings are to be made based on degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5201 concerns limitation of motion of the arm.  Limitation at the shoulder level and midway between the side and shoulder level both warrant a 20 percent rating.  The maximum rating of 30 percent is reserved for limitation to 25 degrees from the side.  Normal shoulder range of motion is from zero to 180 degrees flexion (forward elevation) and abduction and zero to 90 degrees external rotation as well as internal rotation.  38 C.F.R. § 4.71, Plate I.

Additionally, Diagnostic Code 5200 addresses scapulohumeral articulation ankylosis.  When such is favorable, or where abduction is to 60 degrees and the mouth and head can be reached, a 20 percent rating is merited.  A 30 percent rating requires such to an intermediate severity between favorable and unfavorable.  The maximum 40 percent rating for is reserved for unfavorable severity where abduction is limited to 25 degrees from the side.  Diagnostic Code 5202 is for other impairment of the humerus.  Malunion with moderate or marked deformity warrants a 20 percent rating.  So does frequent or infrequent episodes of recurrent dislocation at the scapulohumeral joint, whether with guarding of movement only at shoulder level or guarding of all movement.

Fibrous union calls for a 40 percent rating under Diagnostic Code 5002, while a 50 percent rating is assigned for nonunion (false flail joint).  The maximum 70 percent rating under Diagnostic Code 5002 is reserved for loss of the head (flail shoulder).  Finally, Diagnostic Code 5203 addresses impairment of the clavical or scapula.  10 percent ratings are provided thereunder when there is malunion or nonunion without loose movement.  Nonunion with loose movement merits the highest rating of 20 percent.  So does dislocation.  In the alternative to the aforementioned, ratings are to be made based on functional impairment of the contiguous joint.

The Board finds that an increased initial rating for the Veteran's left shoulder disability is not warranted.  Diagnostic Code 5019, even if applicable, does not permit a higher rating either prior to September 14, 2011, or from September 14, 2011.  The criteria for even a rating of 20 percent under Diagnostic Code 5201 are not met prior to September 14, 2011.  The criteria for the only higher rating of 30 percent additionally are not met from September 14, 2011.  Finally, Diagnostic Codes 5200 as well as Diagnostic Codes 5202 and 5203 are inapplicable both prior to September 14, 20111, and from September 14, 2011.

Service treatment records do not reflect that any X-rays were taken of the Veteran's left shoulder in the several months prior to his discharge.  November 2008 and January 2009 VA treatment records contain a diagnosis of left shoulder impingement with rotator cuff involvement.  X-rays taken at the January 2009 VA medical examination were normal.  Left shoulder impingement syndrome was diagnosed.  The January 2009 X-rays were reviewed at the August 2010 VA medical examination.  So were X-rays taken in September 2008, which showed no acute abnormality but instead only incidental findings.  Left shoulder strain was diagnosed.  Finally, left shoulder impingement syndrome once again was diagnosed at the VA medical examination conducted on September 14, 2011.

Diagnostic Code 5003, in sum, is not applicable in and of itself since there is no indication of any kind of arthritis.  This Diagnostic Code also does not appear to be applicable through the use of Diagnostic Code 5019, as bursitis never has been diagnosed.  It indeed never has been mentioned, which is significant.  Buczynski, 24 Vet. App. at 221.  That bursitis need not be established by X-rays is acknowledged, however.  It thus is possible albeit unlikely that Diagnostic Code 5019, and thus Diagnostic Code 5003, apply prior to September 14, 2011, and/or from September 14, 2011.  To the extent that they do apply, the shoulder constitutes a major joint.  38 C.F.R. § 4.45(f).  The maximum rating possible accordingly is 10 percent.

With respect to Diagnostic Code 5201, limitation of motion at shoulder level or midway between the side and shoulder level is not found prior to September 14, 2011.  Flexion or abduction limited to 90 degrees or around 45 degrees is not found, in other words.  Service treatment records dated in August and September 2008 reveal that the Veteran's left shoulder had decreased range of motion, but specific measurements were not provided for any direction.  At the January 2009 VA medical examination as well as at the November 2009 VA medical examination, his flexion initially and upon repetition was to 160 degrees.  His abduction initially and upon repetition was to 140 degrees at the former examination and to 160 degrees at the latter examination.  These measurements were despite some guarding at the former examination.  A September 2009 VA treatment record shows that the Veteran's range of motion was within normal limits.  Both the Veteran's flexion and his abduction were to 170 degrees initially and upon repetition at the August 2010 VA medical examination.

VA treatment records dated in November 2008 and January 2009 reflect that the Veteran's left shoulder range of motion was within normal limits once, decreased only slightly once, and decreased more significantly once.  On this significant occasion, a specific flexion measurement was not provided.  Abduction was to 90 degrees.  However, this is an anomaly that is not representative of the Veteran's true flexion.  It is contrary to all the aforementioned other specific measurements prior to September 14, 2011, to include one taken contemporaneously at the January 2009 examination.  They all show flexion was well above 90 degrees both initially and upon repetition.  Indeed, they show that the Veteran's flexion was close to normal at 160 to 170 degrees.  The single measurement that his abduction was limited to 90 degrees, or shoulder level, accordingly is not persuasive.

From September 14, 2011, there is no indication of limitation of motion to 25 degrees from the side.  The Veteran's flexion initially was to 75 degrees, while his abduction initially was to 65 degrees at the VA medical examination performed on that date.  His flexion upon repetition was to 65 degrees.  His abduction upon repetition was to 45 degrees.  Pain, to the extent it was present during flexion and/or abduction initially or upon repetition either prior to or from September 14, 2011, is of no consequence.  That painful motion does not by itself constitute limited motion is reiterated.  Mitchell, 25 Vet. App. at 32.  This same logic applies to motion impacted by weakness, excess fatigability, incoordination, or anything similar like stiffness, tightness, and popping.  Of note is that weakness, to include decreased strength, has been found on more than one occasion.

Regarding flare-ups, the Veteran reported at the January 2009 examination that they were not incapacitating.  Yet he reported at the August 2010 examination that they result in loss of use of his left shoulder for one to two days every two to three weeks.  He finally reported pain flare-ups at the February 2011 DRO hearing and flare-ups causing decreased range of motion due to pain at the September 14, 2011, examination.  These reports are competent for the same reason set forth above.  However, there is no indication of any additional flexion or abduction loss during flare-ups.  None of the examinations were noted to be during a flare-up.  No flexion or abduction measurements during a flare-up were estimated at any of them or otherwise.  Impermissible reliance on pure speculation thus would be required to award an increased rating on this basis.  38 C.F.R. § 3.102.  A decrease in flexion by at least 70 degrees or in abduction by at least 50 degrees prior to September 14, 2011, indeed would be required, as would a decrease in flexion by at least 40 degrees or in abduction by at least 20 degrees from September 14, 2011.  These are substantial to highly substantial decreases and therefore are not that plausible.  In sum, the Veteran's reports are credible except the indication of loss of use.

Diagnostic Code 5200 is inapplicable.  There indeed is no indication of ankylosis of the scapulohumeral articulation.  Instead, the VA medical examinations dated in January 2009, November 2009, and August 2010 as well as on September 14, 2011, found no ankylosis in the Veteran's left shoulder.  This includes of the scapulohumeral articulation.  Diagnostic Codes 5202 and 5203 finally additionally are inapplicable because there is no indication of either other impairment of the humerus or impairment of the clavicle or scapula.  All findings rather are to the contrary.  Service treatment records document that the Veteran's left shoulder was stable and not misaligned.  No mention was made in this regard at the January 2009 or November 2009 examinations.  At the August 2010 examination, the Veteran denied giving way, subluxation, dislocation, locking, and instability.  His ligaments were found to be stable.  Findings that there was no subluxation, dislocation, malunion, or nonunion were made at the September 14, 2011, examination.

Consideration once again has been given to reasonable doubt and to the assignment of a staged rating in making each of the above determinations.  However, the preponderance of the evidence is against an increased rating both prior to September 14, 2011, and from September 14, 2011.  There is thus no reasonable doubt to resolve in the Veteran's favor.  A staged rating further is not warranted because each of the aforementioned determinations applies to the entire period it concerns.  In sum, the Veteran's claim as it pertains to a left shoulder disability unfortunately is denied in its entirety.

4.  Eczema

38 C.F.R. § 4.118 addresses skin disabilities.  The Veteran's eczema has been rated under Diagnostic Code 7806, which concerns dermatitis or eczema, of this regulation.  It provides for a noncompensable rating if less than five percent of the entire body is affected, less than five percent of exposed areas are affected, or no more than topical therapy is required during the past 12-month period.  A 10 percent rating requires at least five percent but less than 20 percent of the entire body being affected, at least five percent but less than 20 percent of exposed areas being affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs being required for a total duration of less than six weeks during the past 12-month period.

A 30 percent rating is warranted if 20 to 40 percent of the entire body is affected, 20 to 40 percent of exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The maximum rating of 60 percent is reserved for when more than 40 percent of the entire body or more is affected, 40 percent or more of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  

In the alternative to the above, Diagnostic Code 7806 also provides for ratings to be based on disfigurement of the head, face, or neck under Diagnostic Code 7800 or on scars under Diagnostic Code 7801, 7802, 7803, 7804, or 7805 depending on the predominant disability.  These scar Diagnostic Codes were revised effective October 23, 2008.  However, the revisions specifically were limited to claims filed on or after this date or if the review pursuant to them is requested.  The Veteran's claim was filed before this date.  Neither he nor his representative has requested review pursuant to the revisions.  As such, only the scar Diagnostic Codes before the revisions must be considered.

Prior to October 23, 2008, a 10 percent rating was merited under Diagnostic Code 7800 for one characteristic of disfigurement.  A 30 percent rating required visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or two or three characteristics of disfigurement.  A 50 percent rating was warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or four or five characteristics of disfigurement.  The maximum evaluation of 80 percent was reserved for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or six or more characteristics of disfigurement.  

There were eight characteristics of disfigurement.  They included a scar five or more inches (13 or more centimeters) in length, a scar at least one-quarter inch (0.6 centimeters) wide at the widest part, the surface contour of a scar being elevated or depressed on palpation, a scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters), skin texture abnormal (irregular, strophic, shiny, scaly, etc.) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, and skin indurated and inflexible in an area exceeding six square inches.

Diagnostic Codes 7801 addressed scars other than head, face, or neck that are deep or that cause limited motion prior to October 23, 2008.  A 10 percent rating required that the area or areas exceed six square inches.  A 20 percent rating was warranted when the area or areas exceeded 12 square inches (77 square centimeters).  When the area or areas exceeded 72 square inches (465 square centimeters), a 30 percent rating was assigned.  The maximum rating of 40 percent was reserved for when the area or areas exceeded 144 square inches (929 square centimeters).  A deep scar was one associated with underlying soft tissue damage.  Note (2).  

With respect to scars other than on the head, face, or neck that are superficial and that do not cause limited motion, Diagnostic Code 7802 established a maximum 10 percent rating if the area or areas was 144 square inches or greater.  A superficial scar was one not associated with underlying soft tissue damage.  Note (2).  Diagnostic Code 7803 provided for a maximum 10 percent rating for superficial scars that are unstable.  An unstable scar was one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (1).  Diagnostic Code 7804 set forth a maximum 10 percent rating for superficial scars that are painful on examination.  Finally, Diagnostic Code 7805 pertained to other scars.  It provided for a rating based on limitation of function.

There are several other Diagnostic Codes concerning skin disabilities.  However, they are too numerous to set forth herein.  As such, only those relevant given the Veteran's particular history, diagnosis, and symptoms will be set forth in case a change in Diagnostic Code is warranted.  Butts, 5 Vet. App. at 532; Pernorio, 2 Vet. App. at 625.  Diagnostic Code 7813 concerns dermatophytosis (ringworm of the body, head, feet, beard area, nails, or inguinal area known respectively as tinea corporis, capitis, pedis, barbae, unguium, and cruris).  Diagnostic Code 7820 pertains to infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal, and parasitic diseases).  Ratings for both are to be made based on disfigurement of the head, face, or neck under Diagnostic Code 7800, on scars under Diagnostic Code 7801, 7802, 7803, 7804, or 7805, or on dermatitis under Diagnostic Code 7806 depending on the predominant disability.

Fortunately, the Board finds that an increased initial rating for the Veteran's eczema is warranted.  This finding is appropriate only as of September 14, 2011, however.  The criteria for even the lowest compensable rating of 10 percent pursuant to Diagnostic Code 7806 are not met at any time.  Yet the criteria for a 10 percent rating pursuant to Diagnostic Code 7800 are met as of September 14, 2011.  The criteria for a 10 percent rating pursuant to Diagnostic Code 7803 also are met as of September 14, 2011.  However, only one 10 percent rating can be awarded.  Diagnostic Code 7803 is more appropriate for this purpose than Diagnostic Code 7800.  Diagnostic Codes 7801, 7804, and 7805 are inapplicable.  Diagnostic Code 7802, while applicable, cannot be the basis of a higher rating since the criteria is sets forth are not met.

There is no indication, under Diagnostic Code 7806, that at least five percent but less than 20 percent of the Veteran's entire body is or of his exposed areas are affected.  Service treatment records dated in the several months prior to his discharge note that the Veteran reported a skin rash.  This report is competent, just like all his reports above.  It also is credible because there is no significant reason for doubt.  However, the precise location of the Veteran's skin rash was not identified and no measurements of it were taken.  At the November 2008 VA medical examination, the Veteran competently and credibly reported a constant scalp rash.  One flaky patch on his posterior scalp was found.  It covered only one percent of his total body area.  It covered 10 percent of his posterior scalp area.  However, the exposed areas include this as well as the rest of the scalp, the face, the neck, and the hands.  That less than five percent of these areas was covered readily is inferred.  A September 2009 VA treatment record notes detection of a grayish rash on the Veteran's posterior neck with a mild raised border.  No determinations were made as to the area it covered, but that it was less than five percent of his entire body and exposed areas once again readily is inferred.

The same is true of the August 2010 VA medical examination.  Only two lichenified areas, one on the nape of the Veteran's neck that was one centimeter by two and one-half centimeters and one behind his left ear that was one centimeter by one and one-half centimeters, were found.  At the September 14, 2011, VA medical examination, it finally was determined that less than five percent of his total body area and expose areas were affected.  There was pinkness and light redness with skin flaking behind the ears, but the areas behind the right ear was only five centimeters by three centimeters and the area behind the left ear was only five centimeters by two and one-half centimeters.  There also were hyperpigmented areas on the neck and back which were attributed to resolved eczema.  These are not factored in here, however, as they were described as scars.  Rating the same symptom under different Diagnostic Codes, which is known as pyramiding, is prohibited.  38 C.F.R. § 4.14.  It indeed amounts to overcompensation.  Brady v. Brown, 4 Vet. App. 203 (1993).

At the February 2011 DRO hearing, the Veteran competently and credibly reported flare-ups mostly from sweat which affect his head, neck, and back.  There is no indication of whether or not he was experiencing a flare-up at any of the aforementioned examinations or at the time of the aforementioned VA treatment record.  Yet sweating typically is more common in the summer.  One of the examinations, particularly the August 2010 examination, occurred during the height of summer.  Another examination and the VA treatment record are dated just after the height of summer in September.  The available evidence, in sum, addresses any season variation.  It specifically addresses the season in which the Veteran's symptoms are at their worst.  To the extent he contends that at least five percent of his total body area or exposed areas are affected during flare-ups, he is unpersuasive given the above.  

There further is no indication, pursuant to Diagnostic Code 7806, of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs being required for a total duration of less than six weeks during any 12-month period.  Systemic means pertaining to or affecting the body as a whole.  Dorland's at 1888.  Systemic therapy therefore refers to medication taken orally or otherwise delivered to the entire body, such as through injection, as opposed to medication applied topically to the skin.  No reference has been made in the service treatment records, VA treatment records, or at any VA medical examination to oral medication, which is telling.  Buczynski, 24 Vet. App. at 221.  The November 2008 and August 2010 examinations instead mention only topical medication.  The September 14, 2011, examination notes use of a corticosteroid.  Once again, however, it was used topically.

With respect to Diagnostic Codes 7800, only one characteristic of disfigurement is found.  This corresponds to an increased rating of 10 percent.  Scars were detected only at the September 14, 2011, VA medical examination.  This once again is telling.  As noted above, the two scars detected were hyperpigmented areas.  One was a back scar that cannot be considered.  Only the head, face and neck indeed are relevant.  The neck scar is less than five inches in length and less than 39 square centimeters but wider than one-quarter inch .  It was only one and one-half centimeters by the same for a total covered area of only two square centimeters.  The scar was not elevated or depressed on palpation, and it did not adhere to the underlying tissue.  No underlying soft tissue was missing.  There was no abnormal texture.  Finally, indurated and inflexible skin was not mentioned.  

An increased rating of 10 percent also is assignable under Diagnostic Code 7803.  The Veteran's neck scar was characterized as superficial and unstable, in that the covering of skin over the scar frequently is lost, at the September 24, 2011, VA medical examination.  So was his back scar.  Indeed, it was noted that both scars were located where eczema recurs.  10 percent is the maximum rating allowable under Diagnostic Code 7803 regardless of the number of such scars or any other pertinent distinguishing factor.  It follows that to assign a 10 percent rating for the Veteran's neck scar under Diagnostic Code 7800 and to assign another 10 percent rating for this scar coupled with his back scar under Diagnostic Code 7803 would be pyramiding.  So that both scars are considered, Diagnostic Code 7803 is most appropriate.  A change to this Diagnostic Code, in other words, is warranted as of the aforementioned date because doing so is favorable to the Veteran.

Finally, Diagnostic Codes 7801, 7804, and 7805 are not applicable.  Neither of the Veteran's scars can be deep since they both instead are superficial.  It was noted at the September 14, 2011, VA medical examination that neither scar causes limitation of function.  This includes causing limitation of motion.  Neither of the Veteran's scars was painful at the aforementioned examination.  That they are superficial and do not cause limitation of motion is reiterated.  Diagnostic Code 7802 therefore is applicable.  However, the scars do not cover an area of 929 square centimeters or greater.  The neck scar, it is reiterated, covers only two square centimeters.  The back scar measures six centimeters by two and one-half centimeters for a total of 15 square centimeters.  Combined, the scars thus cover only 17 square centimeters.

Consideration has been given to reasonable doubt and the assignment of a staged rating in making each of the above determinations.  However, the preponderance of the evidence is against an increased (compensable) rating prior to September 14, 2011, for an increased rating of 10 percent from September 14, 2011, and against an even higher increased rating from September 14, 2011.  There is no reasonable doubt to resolve in the Veteran's favor.  A staged rating has been assigned with September 14, 2011, as the delineation date.  No other staged ratings are warranted because each of the aforementioned determinations applies to the entire period it concerns.  In sum, the Veteran's claim as it pertains to eczema is denied in part and granted in part.

B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b).  A three step process governs the assignment of extraschedular ratings.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined that the evidence presents such an unusual or exceptional picture that the schedular rating criteria are inadequate to contemplate the level of disability and symptomatology.  It second must be determined whether the Veteran exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Referral third must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Neither the Veteran nor his representative has argued for an extraschedular rating.  The Board finds that his back disability, bilateral foot disability, left shoulder disability, and eczema pictures are not unusual or exceptional because the schedular rating criteria set forth above reasonably describe then.  These criteria contemplate his symptoms adequately, in other words.  They assign ratings based on the severity of limited motion in the back and left shoulder, factoring in a wide variety of ways in which functional loss may be manifested, as well as the severity of all possible foot symptoms, and the severity of skin symptoms assessed through the total and exposed areas impacted as well as the size, stability, and other characteristics of scars.  As such, they account for the Veteran's symptoms plus their resultant impact.  This impact includes having to take medication, wears various braces and inserts, and is somewhat limited physically to include in performing activities of daily living.

Referral for consideration of the assignment of an extraschedular rating is not warranted due to the aforementioned.  Discussion of whether there are related factors such as marked interference with employment or frequent periods of hospitalization thus is unnecessary.  Even if an unusual or exceptional disability picture had been found, however, referral still would not be warranted because these factors do not exist.  Johnson v. Shinseki, 26 Vet. App. 237 (2013).  Indeed, there is no indication that the Veteran has been hospitalized once, much less frequently, due to his back, feet, left shoulder, and eczema.  His treatment generally has been scheduled rather than on an emergent basis, and he has not had to stay overnight for treatment or even observation.  There also is no indication of marked interference with employment.  These disabilities concededly hinder his ability to work.  However, they do not considerably hinder his ability to work.

A March 2009 VA treatment record notes that the Veteran was unemployed, while the November 2009 VA medical examination noted that he was a student.  He testified at the February 2011 DRO hearing that he chose to study rather than to get a job because of his disabilities.  Yet it appears from the January 2009 and September 14, 2011, VA medical examinations that he has been employed for undetermined periods.  This is true notwithstanding his competent and credible report of having to miss 10-24 days of work due to his back at the latter examination.  Absenteeism competently and credibly was denied at the former examination.  No other indications of marked interference with employment are identified.  Finally, it is reiterated that some interference with employment is encompassed by the assigned schedular ratings.

C.  Total Disability Rating Based on Individual Unemployability (TDIU)

When an increased rating is sought, entitlement to a TDIU due to the service-connected disability or disabilities involved must be considered if the issue is either expressly raised by the Veteran or reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU is warranted when the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability or disabilities rated at less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  

Neither the Veteran nor his representative specifically has contended his back disability, bilateral foot disability, left shoulder disability, and eczema are so severe that they render him unable either to secure or maintain work.  Work indeed cannot be prevented altogether since not even marked interference with his ability to work was found above.  That he has been employed at least somewhat is reiterated.  It further was opined that he is capable of working despite his disabilities at the September 14, 2011, VA medical examinations.  This is particularly noteworthy since all of the Veteran's disabilities were at their worst by that time.  Whether he could continue in his then current position managing an office building or could do some other position was not discussed.  However, they type of employment he is capable of is not at issue.  Only whether or not he is able to undertake any employment is pertinent. Consideration of a TDIU as a component of this matter, in sum, is not warranted.

ORDER

An increased initial rating for a back disability greater than 10 percent prior to September 14, 2011, and greater than 20 percent from September 14, 2011, is denied.
A separate initial rating of 10 percent (the most applicable of Diagnostic Codes 8520, 8521, 8524, 8525, 8256 or their counterparts in 8600 and 8700) for right lower extremity radiculopathy associated with a back disability is granted effective September 14, 2011, subject to the statutes and regulations governing the payment of monetary benefits.

An increased initial rating of 20 percent (change in Diagnostic Code from 5276-5010 to 5284) for a bilateral foot disability is granted, subject to the statutes and regulations governing the payment of monetary benefits, prior to September 14, 2011, but an increased rating for this disability greater than 30 percent from September 14, 2011, is denied.

An increased initial rating for a left shoulder disability greater than 10 percent prior to September 14, 2011, and greater than 20 percent from September 14, 2011, is denied.

An initial compensable rating for eczema is denied prior to September 14, 2011, but an increased initial rating of 10 percent (change in Diagnostic Code from 7806 to 7803 over 7800) is granted, subject to the statutes and regulations governing the payment of monetary benefits, from September 14, 2011.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


